      Case 4:20-cv-01235-BSM Document 17 Filed 08/31/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

VICKIE E. LEA                                                              PLAINTIFF

v.                        CASE NO. 4:20-CV-01235-BSM

CLINTON D. McGUE                                                          DEFENDANT

                                    JUDGMENT

     Consistent with the order entered today, this case is dismissed with prejudice.

     IT IS SO ORDERED this 31st day of August, 2021.




                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
